Case 8:19-cv-01817-DOC-KES Document 1 Filed 09/24/19 Page 1 of 3 Page ID #:1




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
  2     Including Professional Corporations
    GREGORY F. HURLEY, Cal. Bar No. 126791
  3 ghurley@sheppardmullin.com
    MICHAEL J. CHILLEEN, Cal. Bar No. 210704
  4 mchilleen@sheppardmullin.com
    650 Town Center Drive, 10th Floor
  5 Costa Mesa, California 92626-1993
    Telephone: 714.513.5100
  6 Facsimile: 714.513.5130
  7 Attorneys for Defendant,
    HILLSTONE RESTAURANT GROUP, INC.
  8
  9
                                     UNITED STATES DISTRICT COURT
10
                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
11
12
      LOUIS DO, an individual,                      Case No.
13
                        Plaintiff,                  NOTICE OF REMOVAL OF
14                                                  ACTION UNDER 28 U.S.C. § 1441(a)
               v.
15
   HILLSTONE RESTAURANT
                                                    Orange County Superior Court Case No.
16 GROUP, INC., a Delaware corporation;             30-2019-01095009-CU-CR-CJC
   and DOES 1-10, inclusive,
17
             Defendants.
                                                    Action Filed: September 3, 2019
18                                                  Trial Date:   None Set
19
20
21
22
23
24
25
26
27
28

      SMRH:4849-7353-3605.1                      NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 8:19-cv-01817-DOC-KES Document 1 Filed 09/24/19 Page 2 of 3 Page ID #:2




  1                     TO THE CLERK OF THE UNITED STATES DISTRICT
  2 COURT, CENTRAL DISTRICT OF CALIFORNIA:
  3                     PLEASE TAKE NOTICE that defendant Hillstone Restaurant Group,
  4 Inc., a Delaware corporation (“Defendant”) hereby removes to this Court the state
  5 court action described below:
  6                     I.    FILING AND SERVICE OF THE COMPLAINT.
  7                     1.    On September 3, 2019, plaintiff Louis Do, (“Plaintiff”)
  8 commenced an action in the Superior Court of the State of California for the County
  9 of Orange, Case Number 30-2019-01095009-CU-CR-CJC, by filing a Complaint
10 entitled “Louis Do v. Hillstone Restaurant Group, Inc., a Delaware corporation;
11 and DOES 1-10, inclusive.”
12                      2.    Defendant was served with the Summons and Complaint on
13 September 10, 2019. True and correct copies of the Summons and Complaint and
14 all other documents served upon Defendant are attached hereto as Exhibit “A”.
15 Defendant has not yet responded to the Complaint. To Defendant’s knowledge, no
16 other defendant has been served or named.
17                      II.   THIS COURT HAS FEDERAL QUESTION
18 JURISDICTION.
19                      3.    This action is a civil action for which this Court has original
20 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
21 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
22 Complaint that Plaintiff has filed a civil rights action, and his claims are founded on
23 a claim or right arising under the laws of the United States.
24                      4.    More specifically, it appears from the Complaint that this is a
25 civil rights action alleging violations of the Americans with Disabilities Act, 42
26 U.S.C. § 12182 et seq. (Complaint ¶¶ 12, 25, 26 and 48).
27
28

                                                     -2-
      SMRH:4849-7353-3605.1                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 8:19-cv-01817-DOC-KES Document 1 Filed 09/24/19 Page 3 of 3 Page ID #:3




  1                     III.   THIS NOTICE OF REMOVAL IS TIMELY AND
  2 PROPERLY FILED.
  3                     5.     The filing of this Notice of Removal is filed within the time
  4 period required under 28 U.S.C. § 1446(a).
  5                     6.     Defendant will give written notice of the filing of this Notice of
  6 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
  7 copy of this Notice of Removal within the law division of the Superior Court of
  8 California, County of Orange, as further required by that Section.
  9                     7.     Venue is proper in this Court because the action is being
10 removed from the Superior Court in the County of Orange.
11                      8.     The undersigned counsel for Defendant has read the foregoing
12 and signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
13 Procedure, as required by 28 U.S.C. § 1446(a).
14                      WHEREFORE, Defendant prays that the above action now pending
15 against it in the Superior Court of the County of Orange be removed to this Court.
16
17 Dated: September 24, 2019
18                                        SHEPPARD, MULLIN, RICHTER & HAMPTON                   LLP
19
20                                        By               /s/ Gregory F. Hurley
21                                                        GREGORY F. HURLEY
                                                          Attorneys for Defendant,
22                                                 HILLSTONE RESTAURANT GROUP, INC.
23
24
25
26
27
28

                                                      -3-
      SMRH:4849-7353-3605.1                         NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
